                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


RAYMOND R. AND                            )
AMELIA D. SCHWAB,                         )
                                          )
              Plaintiffs,                 )
                                          )
v.                                        )       Case No. 18-cv-02488-DDC-GEB
                                          )
KRIS KOBACH, et al.                       )
                                          )
              Defendants.                 )
                                          )


                            MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ October 16, 2019 Joint Motion to

Stay Discovery (ECF No. 142). Defendants remaining in this action are: St. Francis

Community Services; Kathy Boyd; Laura Price; Kaylee Posson; KVC Behavioral

Healthcare, Inc.; Pawnee Mental Health Services, Inc.; Lora Ingels; Anthony Allison; and

Michelle Allison.1 Defendants propose the Court stay discovery pending resolution of any

Rule 12 dispositive motion.2

       Plaintiffs’ response to the above Joint Motion to Stay Discovery was due October

30, 2019.3 To date, no response has been filed. Pursuant to D. Kan. Rule 7.4, when a

responsive brief or memorandum is not timely filed, the Court can consider and decide the



1
  See ECF 129 at 39.
2
  Defendants Anthony Allison and Michelle Allison’s Motion to Dismiss for Failure to State A
Claim is on file at ECF No. 134.
3
  D. Kan. Rule 6.1(d) states responses to non-dispositive motions are due within 14 days.
                                              1
motion as an uncontested motion, and will ordinarily grant the motion without further

notice. For this reason and for the reasons stated below, the Court GRANTS Defendants’

Joint Motion to Stay Discovery. Thus, scheduling and discovery in this case shall be stayed

pending resolution of the Rule 12 motion now on file.

       I.     Nature of the Case

       This case arises out of Plaintiffs’ five children being taken into protective custody

and the subsequent child-in-need-of-care proceedings that ensued in Kansas state court

from 2015 to 2018.4 Plaintiffs alleged constitutional and state law tort violations against

thirty defendants, which include state and county agencies, state and county officials,

private entities and private individuals.5 In lieu of filing answers, twenty-four of the

defendants filed motions to dismiss requesting dismissal of Plaintiffs’ Amended Complaint

in its entirety for reasons including lack of subject matter jurisdiction, failure to state a

claim upon which relief can be granted, standing, and immunity.6

       The District Court granted, granted in part, and denied the defendants’ various

motions to dismiss.7 After the Court entered its Memorandum and Order, Defendants

Anthony Allison and Michelle Allison filed a Rule 12 motion to dismiss.8 Then, all

remaining Defendants filed this joint motion to stay discovery.9




4
  See Complaint and Amended Complaint (ECF Nos. 1 and 7).
5
  Id.
6
  See ECF No. 129.
7
  See ECF No. 129 at 39-40.
8
  See ECF No. 129; ECF No. 134.
9
  See ECF No. 142.
                                             2
       II.     Discussion

       As noted above, Defendants St. Francis Community Services, Kathy Boyd, Laura

Price, Kaylee Posson, KVC Behavioral Healthcare, Inc., Pawnee Mental Health Services,

Inc., Lora Ingels, Anthony Allison, and Michelle Allison seek to stay discovery pending

the resolution of any Rule 12 dispositive motion. While courts generally do not favor stays

pending resolution of dispositive motions, there is discretion to do so.10 In particular,

courts “may exercise the power to stay to provide economy of time and effort for itself and

for counsel and litigants appearing before the court.”11 And, “it is appropriate for a court

to stay discovery until a pending dispositive motion is decided . . . where the case is likely

to be finally concluded as a result of the ruling thereon; where the facts sought through

uncompleted discovery would not affect the resolution of the motion; or where discovery

on all issues of the broad complaint would be wasteful.”12

       Applying the above standard to the case at hand, the Court believes a stay of

scheduling and discovery pending resolution of the motion to dismiss for failure to state a

claim is appropriate and practical. Because the motion seeks dismissal of Plaintiffs’

Amended Complaint in its entirety as to Defendants Anthony Allison and Michelle Allison,


10
   Klaasen v. Univ. of Kansas Sch. of Med., No. 13-2561-DCC, 2014 WL 12586790, at *1 (D. Kan.
Aug. 13, 2014) (“The power to stay discovery is firmly vested in the sound discretion of the trial
court.”) (citing Kutilek v. Gannon, 132 F.R.D. 296, 297 (D. Kan. 1990)); Coffman v. Hutchinson
Cmty. Coll., No. 17-4070-SAC-GEB, 2018 WL 994707, at *2 (D. Kan. Feb. 21, 2018) (“A decision
on whether to stay litigation is within the Court’s inherent power to control its docket and rests in
its sound discretion.”).
11
   Klaasen, 2014 WL 12586790, at *1 (quoting Universal Premium Acceptance Corp. v. Oxford
Bank & Trust, No. 02-2448-KHV, 2002 WL 31898217, at *1 (D. Kan. Dec. 10, 2002) (citing
Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)).
12
   Schamp v. Shelton, No. 06-4051-SAC, 2006 WL 1895454, at *1 (D. Kan. July 7, 2006) (quoting
Wolf v. United States, 157 F.R.D. 494, 494–95 (D. Kan. 1994)).
                                                 3
it has the potential to completely dispose of Plaintiffs’ claims against those Defendants or

to narrow the issues remaining for discovery.

          Also, by imposing a stay now, before discovery activities have truly begun, the

Court can prevent any waste of the parties’ resources from the conduct of discovery on any

aspect of the case that does not survive the pending dispositive motion. Therefore, the

Court finds a stay of scheduling and discovery pending resolution of the pending motion

to dismiss will not prejudice any party, will allow the parties to have knowledge of what,

if any, claims remain prior to expending resources on discovery, and is appropriate and

economical in this instance.

          IT IS THEREFORE ORDERED that Defendants’ Joint Motion to Stay Discovery

(ECF No. 142) is GRANTED. Scheduling and discovery in this case shall be stayed as to

all parties pending resolution of the pending motion to dismiss.13 For the time being, no

party shall be required to exchange initial disclosures as prescribed by Rule 26(a)(1),

participate in any Rule 26(f) planning conference, develop a Rule 26(f) discovery plan, or

otherwise engage in scheduling or discovery requirements. Upon resolution of the motion

to dismiss, the Court will promptly set a conference to discuss scheduling and discovery.

          IT IS SO ORDERED.

          Dated at Wichita, Kansas this 12th day of December 2019.



                                              /s/ Gwynne E. Birzer
                                              GWYNNE E. BIRZER
                                              United States Magistrate

13
     See supra note 2 regarding the pending motion to dismiss.
                                                 4
